DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/12/2022 has been entered. Claims 1-27 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 10/13/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11, 13, 14 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2012/0264116, hereinafter Michlitsch.
Regarding claim 1, Michlitsch teaches a portable point of care (POC) based device for piecewise detection of pathogenic infection via nucleic acid based testing comprising: a modular and scalable thermal control cum reaction unit (item 40) including at least one microcontroller based isothermal heating unit (paragraph [0030]) for accommodating a required number of test to be run in parallel (intended use MPEP § 2114 (II)); at least one movable reaction microchamber carrier (items 30 and 90) including a cartridge (items 30 and 90) operatively connectable with guide means within said modular thermal control 
Regarding claim 4, Michlitsch teaches wherein the said modular and scalable thermal control cum reaction unit comprises microcontroller means (item 230) which includes pre-programmable piecewise-isothermal reaction operability options including temperature and duration of heating control means adapted for selectively carrying out sample to result integration for detection of RNA-signatured infection including single step body-fluid to result protocol selectively for (i) pre-conditioning of extracted RNA from sample or RNA directly in any swab/saliva sample containing RNA (ii) isothermally- based simultaneous reverse transcription of RNA followed by c-DNA amplification and (iii) complementary DNA-probe hybridization seamlessly in said reaction microchamber which is operatively connected to optocoupler rely unit, micro heater, heat sink cooling fan and temperature sensors which operatively connect to said heating unit comprising a heating block (intended use MPEP § 2114 (II)); and said POC detector (item 200) includes means for colorimetric detector (paragraph [0029]) include said colorimetric detection unit including a microfluidic paper strip (intended use MPEP § 2114 (II)) and an image acquisition and analysis means (paragraph [0029]) including programmed /pre-set camera properties enabling sample to result including extracted sample RNA to seamless dissemination of test results of said detection of pathogenic infection via nucleic acid based testing (intended use MPEP § 2114 (II)).
Regarding claim 5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Michlitsch and the apparatus of Michlitsch is capable of having the modular and scalable thermal control cum reaction unit include pre-programmable isothermal reactions as specified in the claim. As such, it is 
Regarding claim 6, Michlitsch teaches wherein said modular and scalable thermal control cum reaction unit accommodates therein said movable reaction microchamber (items 20 and 90) and movable reaction microchamber guide means (item 130) for introducing piecewise analyte sample and reaction mixture including biotin labelled FIP primers and other primers with the melting temperatures ranging in between 55°C to 65°C and selectively target RNA analyte specific gene based DNA probes preferably double modified DNA probes in the microchamber into said thermal control cum reaction unit (intended use MPEP § 2114 (II)) and cooperative movable reaction microchamber guide means (item 130) for carrying said movable reaction microchamber with amplified final reaction mix to said colorimetric unit for required colorimetric detection in cooperation with a microfluidic paper strip and an imaging acquisition analysis means, all seamlessly integrated for selectively carrying out contamination free (i) RNA containing test sample conditioning (ii) reverse transcription and DNA amplification , (iii) specific DNA-probe hybridization and (iv) dispensing of sample on said microfluidic paper strip and (v) on-line colorimetric detection free of any manual intervention as a stand-alone, low cost portable RT-PCR based testing (intended use MPEP § 2114 (II)).
Regarding claim 7, Michlitsch teaches comprising microchamber cartridge (item 80) and movable reaction microchamber guide rail (item 130) for desired introduction of piecewise analyte sample and reaction mixture containing moveable reaction microchamber into said thermal control cum reaction unit (intended use MPEP § 2114 (II) and is taught in paragraph [0021]).
Regarding the limitations of the microfluidic paper strip, the microfluidic paper strip is not positively claimed and therefore any limitation on the microfluidic paper strip has minimal patentable weight (MPEP § 2115). The claim is therefore taught by Michlitsch. 
Regarding claim 8, Michlitsch teaches comprising a portable housing (the housing of item 40) supporting said modular and scalable thermal control cum reaction unit and said colorimetric detection means (figure 1B) which are seamlessly integrated involving said movable reaction microchamber into said thermal control cum reaction unit for desired isothermal amplification (figure 1B) enabling desired test reaction and thereafter carrying said movable reaction microchamber with amplified and hybridized 
Regarding claim 9, Michlitsch teaches comprising providing said detection unit in a portable platform (abstract) for ready coupling to the modular and scalable thermal control cum reaction unit (figure 1B) for microfluidic dispensing the amplified and labelled c- DNA product and/or test reagents as required involving on-line dispenser mechanism onto a sample pad of the colorimetric detection strip via a seamless fluidic pathway including microfluidic dispenser means (intended use MPEP § 2114 (II)).
Regarding claim 10, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Michlitsch and the apparatus of Michlitsch is capable of executing piece-wise isothermal reaction steps with a provision of engaging a plurality of movable reaction microchambers. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Michlitsch (see MPEP §2114).
Regarding claim 11, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Michlitsch and the apparatus of Michlitsch is capable of sequentially performing the steps listed in the claim. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Michlitsch (see MPEP §2114).
Regarding claim 13, Michlitsch teaches comprising at least one movable reaction microchamber holding cartridge (item 80) supporting the at least one movable reaction microchambers (item 90) adapted to be movable through a guided rail (item 130) synchronized with said cartridge-based feeding (where item 20 is inserted) of microfluidic paper substrate (item 20) including a first sample introduction region of nitrocellulose filter paper, followed by conjugation section functionalized with surface plasmon nanomaterials, a detection section obtained of cellulose membrane functionalized with streptavidin and anti-FAM antibodies and finally an absorbent pad (the microfluidic paper is not positively claimed and therefore any limitation regarding the microfluidic paper substrate has minimal patentable weight) in the said sample-introducing chamber of the said colorimetric detection unit (figure 1B) whereby the moveable reaction microchamber is adapted to be placed in between a fluid dispenser and the sample introducing chamber of the said colorimetric detection unit for the release of the solution onto the said microfluidic 
Regarding claim 14, Michlitsch teaches comprising said movable reaction microchambers include closed contamination free reaction chamber (item 90) with a dispensing mechanism fitted with the reaction chamber (paragraph [0020]) adapted to be actuated manually and/or automatically to dispense the final product seamlessly onto the microfluidic sample pad of a 'protected' LFA strip internally encapsulated within a transparent polymer made cassette via feedable via a movable cartridge (intended use MPEP § 2114 (II)).
Regarding claim 17, Michlitsch teaches which is a portable lab-in-box (figure 1B).
Regarding claim 18, Michlitsch teaches wherein said at least one movable reaction microchamber (item 90) hosts desired samples and reagents including (paragraph [0022]) labelled primer and probe sets for executing piecewise-isothermal reaction steps having high specificity of detection involving correspondingly standardized and customized primers against individual gene target regions including target regions of SARS-CoV-2 genome, influenza-A which is free of any cross-reactivity other than the target genome sequences (intended use MPEP § 2114 (II)).
Regarding claim 19, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Michlitsch and the apparatus of Michlitsch is capable of having a high specificity towards the gene target regions of SARS CoV-2 genome. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Michlitsch (see MPEP §2114).
Regarding claim 20, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Michlitsch and the apparatus of Michlitsch is capable of complementary DNA probe hybridization for additional enhancement of specificity of detection. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Michlitsch (see MPEP §2114).
Regarding claim 21, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michlitsch in view of United States Application Publication No. 2007/0164211, hereinafter Fleschsig and United States Patent No. 5,786,182, hereinafter Catanzariti.
Regarding claim 2, Michlitsch teaches comprising said modular and scalable thermal control cum reaction unit (item 40) adapted for DNA probe RT lamp reaction (paragraph [0019]) as a single user step protocol being scalable (intended use MPEP § 2114 (II)) and wherein each said microcontroller based isothermal heating unit comprises microcontroller means (item 230) including a micro heater (item 210).

Michlitsch fails to teach the microcontroller means comprise an optocoupler relay unit.
Fleschsig teaches an analysis array which utilizes an optocoupler to connect the control system to the device because it would avoid interferences (Fleschsig, paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an optocoupler to the microcontroller means of Michlitsch because it would  connect the control system to the device because it would avoid interferences (Fleschsig, paragraph [0035]).
Michlitsch and Flechsig fail to teach the microcontroller means comprise a heat sink cooling fan and temperature sensors which operatively connect to a heating block.
Catanzariti teaches a disposable reaction vessel for amplification reactions which has a heat sink modules with fans and a temperature sensor incorporated into the device so as to maintain the temperature required (Catanzariti, column 15, lines 31-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a heat sink cooling fan and temperature sensors which operatively connect to a heating block because it would maintain the temperature required (Catanzariti, column 15, lines 31-38).
Regarding claim 3, Michlitsch teaches wherein said modular and scalable thermal control cum reaction unit included guided rail assembly for placement of said POC detector including colorimetric detectors (item 200) for colorimetric detection comprising a colorimetric detection unit including an imaging acquisition and analysis means (paragraph [0029]).
Regarding claim 15, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michlitsch in view of United States Application Publication No. 2005/0208539, hereinafter Vann and United States Application Publication No. 2016/0195523, hereinafter Chatterjee.
Regarding claim 12, Michlitsch teaches comprising said modular and scalable thermal control cum reaction unit includes guide rail assembly for said colorimetric detection unit cooperatively integrated into a portable housing (lab-on- a-box) (figure 1B) including: said modular and scalable thermal control cum reaction unit including at least an isothermal block (item 210) including a heating platform (paragraph [0030]) on which the said microchambers including puncturable base (paragraph [0025]) thereof are placed for the test reaction with cooperative heating control circuitry and power supply operatively connected to said isothermal heating block (paragraph [0030]); said colorimetric detection unit including a cartridge type access for inserting said microfluidic paper substrate/strip (where item 20 is inserted) including a first sample introduction region of nitrocellulose filter paper, followed by conjugation section functionalized with surface plasmon nanomaterials, a detection section obtained of cellulose membrane functionalized with streptavidin and anti-FAM antibodies and finally an absorbent pad (the microfluidic paper is not positively claimed and therefore any limitation regarding the microfluidic paper substrate has minimal patentable weight); on-line dispenser mechanism for sequentially dispensing the amplified and labelled cDNA product and/or test reagents as required (paragraph [0025]) for test reagent including LFA buffer (intended use MPEP § 2114 (II)).
Michlitsch fails to teach the on-line dispenser mechanism including puncturing needle valve and dropper and said needle valve mechanism operable for puncturing the base of the movable reaction microchamber for release of reaction product onto said microfluidic paper substrate/strip and said dropper for controlled dropping of reagents/buffer on said reaction product containing paper substrate/strip.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a needle and dropper to the on-line dispenser mechanism of Michlitsch because it would allow for the system to be loaded in a controlled fashion (Vann, paragraph [0199]).
Michlitsch and Vann fail to teach said image analytics and dissemination section including said smartphone app including image capture, processing and algorithmic implementation and results display operatively connected to a transparent viewing window for image acquisition of colorimetric changes of the reaction strip on said microfluidic paper substrate (Vann, paragraph [0199]).
Chatterjee teaches a point-of-care analyte measurement system which utilizes a smartphone camera and an app to quantify the change in dye color to detect and quantify the amount of analyte in the solution (Chatterjee, paragraphs [0020] and [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a smartphone app including image capture and processing because it would allow for the detection and quantification of the amount of analyte in a solution (Chatterjee, paragraphs [0020] and [0025]) with a device commonly owned.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michlitsch and Chatterjee.
Regarding claim 16, Michlitsch teaches all limitations of claim 1; however, Michlitsch fails to teach a smartphone based image capturing and application including pathogen-specific training image data sets adapted for analyzing exclusive properties mapped to the upstream experimental significance and eventually the decision making based on the analysis offers with unique features integrated for subsequently analyzing the same and displaying the final results onto the smartphone screen enabling colorimetric detection step on said microfluidic paper platform within 10 minutes, after about 5-10 minutes of sample introduction into the paper strip.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a smartphone app including image capture and processing because it would allow for the detection and quantification of the amount of analyte in a solution (Chatterjee, paragraphs [0020] and [0025]) with a device commonly owned.

Response to Arguments
Applicant’s arguments, see pages 22-32, filed 1/12/2022, with respect to the rejection(s) of claim(s) 1, 4-11, 13, 14 and 17-21 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Michlitsch.
The examiner additionally notes that several of the arguments present by the applicant are referring to additional structures which the prior art has and that the instant claims do not need/require. The singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” (MPEP § 2111.03).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796